Exhibit 10.12

 

Execution Copy

 

 

AMENDMENT NUMBER ONE TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT NUMBER ONE TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated
as of October 18, 2013, is made between SFX Entertainment, Inc., a Delaware
corporation (the “Parent”), and SFXE Netherlands Holdings B.V., a company
organized under the laws of the Netherlands and a wholly owned subsidiary of the
Parent (the “Buyer” and, collectively with the Parent, the “Buyer Entities”), on
the one hand, and One of Us Holding B.V., a company organized under the laws of
the Netherlands (the “Seller” and, collectively with the Buyer Parties, the
“Parties”), on the other hand.

 

A.           The Parent and the Seller are party to a Stock Purchase Agreement,
dated August 8, 2013 (the “SPA”), pursuant to which the Parent has agreed to
purchase 75% of the outstanding capital stock of ID&T NewHolding B.V., a company
organized under the laws of the Netherlands (the “Company”).

 

B.           On September 23, 2013, the Parent, the Seller, and ID&T
International entered into a letter agreement (the “Letter Agreement”).

 

C.           On the basis of the Letter Agreement and subject to the terms
thereof and the terms of the SPA, among other things: (i) the Seller agreed to
transfer to the Buyer, and the Parent agreed to purchase (or cause the Buyer to
purchase) from the Seller, at the Closing 100% of the outstanding capital stock
of the Company; and (ii) the Parent, the Seller, and ID&T International agreed
to cause the Parent to become the sole owner, directly or indirectly, of all
membership interests in the NAJV (including potentially through the acquisition
of all of the issued and outstanding equity interests in ID&T International).

 

D.           The Parties desire to enter into this Amendment to amend certain
terms of the SPA and to implement certain terms of the Letter Agreement.

 

The Parties hereby agree as follows:

 

1.            Definitions.

 

(a)          Capitalized terms used but not defined herein have the respective
meanings given to such terms in the SPA, as amended by this Amendment.

 

(b)          “Key Employees” means the individuals set forth in Exhibit A,
collectively.

 

(c)          “Key Employee Employment Agreement” means an employment agreement
(as might have been amended) that is in effect immediately prior to the signing
of this Amendment between a Key Employee and a Company Entity.

 

(d)          “Key Employee Employment Agreement Addendum No. 2” means, with
respect to a Key Employee, an addendum to the Key Employee Employment Agreement
with respect to such Key Employee between such Key Employee, the Company Entity
that employed such Key Employee under such Key Employee Employment Agreement,
the Parent, and ID&T Design (or another Company

 

--------------------------------------------------------------------------------


 

Entity), dated as of the date of this Amendment, in the form attached as
Exhibit D.

 

(e)          “Key Employee Management Agreement” means a management agreement
(as might have been amended) that is in effect immediately prior to the signing
of this Amendment between a Key Employee, such Key Employee’s personal holding
company, and a Company Entity (other than the Stutterheim Management Agreement).

 

(f)           “Management Agreement Addendum No. 2” means, with respect to a
Management Agreement Party, an addendum to a management agreement with respect
to such Management Agreement Party between such Management Agreement Party, the
personal holding company of such Management Agreement Party (as indicated in
Exhibit B), and the other parties thereto, dated as of the date of this
Amendment, in the form attached as Exhibit C.

 

(g)          “Management Agreement Party” means the individuals set forth in
Exhibit B.

 

(h)          “NAJV Documents” means the NAJV JV Agreement, the Existing NAJV LLC
Agreement, and the First Amendment to Existing NAJV LLC Agreement.

 

(i)           “SFX Stockholder Agreement Amendment” means the Amendment Number
One to SFX Stockholder Agreement, dated as of the date of this Amendment,
between the Parent, the Seller, and the other parties thereto, in the form
attached as Exhibit E.

 

(j)           “Stutterheim Employment Agreement” means an employment agreement,
dated as of the date of this Amendment, between Stutterheim and ID&T Design
B.V., in the form attached as Exhibit F.

 

(k)          “Tavecchio Management Agreement Addendum No. 2” means an addendum
to the Tavecchio Management Agreement, dated as of the date of this Amendment,
between Tavecchio, W.W. Tavecchio Beheer B.V., ID&T Enterprise B.V., ID&T
Design, and the Parent, in the form attached as Exhibit G.

 

2.            Amendments to the SPA.

 

(a)          Article 1 of the SPA is hereby amended to add the following defined
terms in alphabetical order:

 

“Additional Parent Shares” has the meaning set forth in Section 2.2(c)(ii).

 

“Allocated Shares Instructions” has the meaning set forth in Section 2.2(c)(ii).

 

“Closing Date Consideration” means (a) the Closing Cash Payment, and (b) the
Additional Parent Shares.

 

- 2 -

--------------------------------------------------------------------------------


 

“First Amendment” means the Amendment Number One to Stock Purchase Agreement,
dated as of October 18, 2013, between the Parent and the Buyer, on the one hand,
and the Seller, on the other hand.

 

“First Amendment to Existing NAJV LLC Agreement” means the First Amendment to
Amended and Restated Limited Liability Company Operating Agreement of ID&T/SFX
North America LLC, dated August 8, 2013, between the NAJV, ID&T International,
and SFX-IDT N.A. Holding.

 

“ID&T-designated Director” has the meaning set forth in Section 5.14(a).

 

“ID&T International SPA” means the Stock Purchase Agreement, dated October 18,
2013, between the Parent and SFX-IDT N.A. Holding II LLC, a Delaware limited
liability company, on the one hand, and the Seller and ID&T Holding, on the
other hand.

 

“ID&T International Shares” means the Shares (as defined in the ID&T
International SPA).

 

“Key Employees” has the meaning set forth in the First Amendment.

 

“Key Employee Employment Agreement” has the meaning set forth in the First
Amendment.

 

“Key Employee Employment Agreement Addendum No. 2” has the meaning set forth in
the First Amendment.

 

“Key Employee Management Agreement” has the meaning set forth in the First
Amendment.

 

“Letter Agreement” means the letter agreement, dated September 23, 2013, between
the Parent, the Seller, and ID&T International.

 

“Management Agreement Addendum No. 2” has the meaning set forth in the First
Amendment.

 

“Management Agreement Party” has the meaning set forth in the First Amendment.

 

“NAJV Advance Reassignment” has the meaning set forth in Section 2.3(c)(iii).

 

- 3 -

--------------------------------------------------------------------------------


 

“NAJV Documents” means the NAJV JV Agreement, the Existing NAJV LLC Agreement,
and the First Amendment to Existing NAJV LLC Agreement.

 

“Payment Due Date” has the meaning set forth in Section 2.2(c)(ii).

 

“SFX Stockholder Agreement Amendment” means the Amendment Number One to SFX
Stockholder Agreement, dated as of October 18, 2013, between the Parent, the
Seller, and the other parties thereto.

 

“Stutterheim Employment Agreement” has the meaning set forth in the First
Amendment.

 

“Tavecchio Management Agreement Addendum No. 2” has the meaning set forth in the
First Amendment.

 

“Transfer Agent” means the transfer agent with respect to the Parent Common
Stock.

 

(b)          The following defined terms and their respective definitions are
hereby deleted from Article 1 of the SPA: “Closing Cash Payment Due Date” and
“Termination Letters”. The reference to “Termination Letters” in
Section 2.3(a)(viii) is hereby deleted.

 

(c)          The following defined terms in Article 1 of the SPA are hereby
amended and restated in their entirety to read as follows:

 

“Additional Cash Consideration” means an amount equal to $20,833,200.

 

“Ancillary Documents” means the Reorganization Documents, the SFX Stockholder
Agreement, the License Agreement, each Key Employee Management Agreement
(including the Tavecchio Management Agreement and the Timmerman Management
Agreement), each Key Employee Employment Agreement, the Notice and Transfer
Letters, the NAJV Advance Assignment, the NAJV Advance Reassignment, the SFX
Stockholder Agreement Amendment, the Stutterheim Employment Agreement, the
Tavecchio Management Agreement Addendum No. 2, each Management Agreement
Addendum No. 2, each Key Employee Employment Agreement Addendum No. 2, and the
other documents signed by or Contracts entered into between any of the Parties
in connection with the Transactions.

 

“Base Consideration” means, collectively, (a) the Grant Date Consideration,
(b) the Signing Date Cash Payment, and (c) the Closing Date Consideration.

 

- 4 -

--------------------------------------------------------------------------------


 

“Buyer” means SFXE Netherlands Holdings B.V., a company organized under the laws
of the Netherlands.

 

“Closing Cash Payment” means the Exercise Price, plus the Anticipated Dividend
Amount, plus the Adjustment Amount, plus the Additional Cash Consideration.

 

“Competing Business” means, as of a given time, any business or activity
conducted by a Person that is or that could reasonably be considered to be
competitive with the Business or the NAJV Business at such time; except that
(a) use of the Non-Business Assets, in and of itself, will not be deemed to be a
Competing Business and (b) ownership of the equity interests TL Belgium (as
defined in the Belgium JV Binding Term Sheet), in and of itself, will not be
deemed to be a Competing Business.

 

“Notary Account” means the following trust account (kwaliteitsrekening) of the
Notary:

 

IBAN:

NL30INGB0672644428

Attn.:

Kwaliteitsrekening Notariaat DLA Piper

Address:

Amstelveenseweg 638

Zipcode and place:

1081 JJ AMSTERDAM, THE NETHERLANDS

Bank:

ING Bank

Address:

Amstelplein 1

Zipcode and place:

1096 HA Amsterdam, THE NETHERLANDS

BIC code:

INGBNL2A

 

“Notice and Transfer Letter” means a notice and transfer letter entered into
with a Key Employee (or with the personal holding company of a Key Employee) in
connection with a Key Employee Agreement Addendum No. 2 or a Management
Agreement Addendum No. 2.

 

“Purchased Shares” means 100% of the outstanding shares of capital stock of the
Company.

 

“Specified Seller Indemnification Item” means:

 

(a)          any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any Contract or understanding alleged
to have been made by any such Person with any Seller Entity (or any Person
acting on their behalf) in connection with the Transactions;

 

(b)         to obtain, make, file, or provide (as applicable) any Consents
relating to (i) any Events that were

 

- 5 -

--------------------------------------------------------------------------------


 

scheduled prior to the Closing or (ii) the use of any Intellectual Property used
or held for use by any Seller Entity or used in connection with the operation of
the Business;

 

(c)          any Breach of any representation or warranty of any Seller Parties
(as defined in the ID&T International SPA) under the ID&T International SPA, any
Breach of any obligation of any Seller Parties (as defined in the ID&T
International SPA) under the ID&T International SPA, any indemnification
obligations of the Seller Parties (as defined in the ID&T International SPA)
under the ID&T International SPA, or any ID&T International Liability (as
defined under the ID&T International SPA);

 

(d)          the stock power from ID&T Holding delivered to the Transfer Agent
in connection with the delivery of the NAJV SFX Shares and the Grant Date SFX
Shares in accordance with the Allocated Shares Instruction (including the due
execution and delivery of such stock power and the authority of the signatories
to such stock power to duly execute and deliver such stock power on ID&T
Holding’s behalf); or

 

(e)          the accuracy of the information reflected in Schedule 2.2(c)(ii).

 

(d)          Clause (c) of the definition of “Listed Action” in the SPA is
hereby amended and restated to read as follows:

 

(c)  declaring or paying any dividends or making any other distribution in cash
or property in respect of such Seller Entity’s equity interests, other than
(i) any lawful distributions or advances of cash up to €10,740,000 that have
been lawfully declared or made and that are made after December 31, 2012 by ID&T
Holding or the Seller to the Direct Seller Shareholders, which amount has been
distributed or advanced as of the date hereof, (ii) any lawful distributions of
SFX Shares, the NAJV SFX Warrant, the Grant Date Consideration, or the Signing
Date Cash Payment to Direct Seller Shareholders, or (iii) any lawful
distributions by a Company Entity to another Company Entity;

 

(e)          The reference to the phrase “immediately prior to the
Reorganization” in the definitions of “Business” in the SPA is hereby replaced
with the phrase “immediately prior to Step 9.B of the Reorganization Plan”.

 

- 6 -

--------------------------------------------------------------------------------


 

(f)           Section 2.1 of the SPA is hereby amended and restated in its
entirety to read as follows:

 

2.1         The Closing. The closing of the Transactions (the “Closing”) will be
deemed to have occurred upon the transfer of the Purchased Shares by the Seller
to the Buyer by means of the execution of the Notarial Deed of Transfer by the
Notary. The date on which the Closing occurs is herein referred to as the
“Closing Date”, which the Parties agree is deemed to be October 18, 2013.

 

(g)          Section 2.2(a) of the SPA is hereby amended and restated in its
entirety to read as follows:

 

(a)          In accordance with and subject to the terms hereof, (i) the Seller
hereby sells and agrees to transfer to the Buyer at the Closing, and the Buyer
hereby purchases and agrees to accept transfer from the Seller at the Closing
of, the Purchased Shares, free and clear of all Liens, and (ii) at the Closing,
the Seller shall transfer to the Buyer, and the Buyer shall accept transfer from
the Seller of, all of the Seller’s rights, title, and interest in and to the
Purchased Shares, free and clear of all Liens. For the avoidance of doubt, the
Buyer will not have (and will not be deemed to have) any ownership interest in
the Purchased Shares prior to Closing.

 

(h)          Section 2.2(c) of the SPA is hereby amended and restated in its
entirety to read as follows:

 

(c)          (i)           The Seller acknowledges that, on October 16, 2013,
the Parent transferred, on the Buyer’s behalf, $66,748,027 in cash (representing
the Closing Cash Payment) to the Notary Account under the reference “Purchase
Price ID&T” to be held by the Notary in the Notary Account for the benefit of
the Buyer until the Notarial Deed of Transfer has been duly executed by the
Notary, after which the amount will be held on behalf of the Seller.

 

(ii)          No later than 5:00 p.m. New York City time on October 18, 2013
(the “Payment Due Date”), the Parent shall instruct (such instruction, the
“Allocated Shares Instructions”) the Transfer Agent to issue to the Persons set
forth in Schedule 2.2(c)(ii) (and the Seller hereby directs the Parent to so
issue the Additional Parent Shares to such Persons), free and clear of all
Liens, 801,277 shares of Parent Common Stock (such shares, the “Additional
Parent Shares”) and to effect the transfer of record ownership of the SFX Shares
as set forth in Schedule 2.2(c)(ii).

 

The Buyer and the Seller shall instruct the Notary to execute the Notarial Deed
of Transfer upon the Parent’s delivery of the Allocated Shares Instructions.
Immediately following such

 

- 7 -

--------------------------------------------------------------------------------


 

transfer, the Notary shall, and the Seller is hereby authorized to and shall
instruct the Notary to, release such amount to the Seller by wire transfer to an
account designated by the Seller.

 

(i)           The first sentence of Section 2.2(d) of the SPA is hereby amended
and restated in its entirety to read as follows:

 

If, on or prior to the Payment Due Date, the Parent has not delivered the
Allocated Shares Instructions in accordance with Section 2.2(c), then, without
limitation of any other legal or equitable remedies available to the Seller,
including remedies pursuant to this Agreement, the Seller will be permitted,
upon written notice provided by the Seller to the Parent, to terminate this
Agreement.

 

(j)           Section 2.3(a)(x) of the SPA is hereby amended and restated in its
entirety to read as follows:

 

(x)          [Reserved]

 

(k)          A new Section 2.3(c) is hereby added to the SPA to read as follows:

 

(c)          Seller Closing Deliveries. On the Payment Due Date:

 

(i)           the Seller shall deliver to the Parent the original shareholders’
register of the Company that evidences the Seller’s ownership of the Purchased
Shares as of immediately prior to the Closing;

 

(ii)          the Seller shall deliver to the Parent a counterpart signature
page to the assignment agreement in the form attached as Exhibit S (the “NAJV
Advance Reassignment”), signed by the Seller;

 

(iii)         the Seller shall deliver to the Parent and to the Transfer Agent
an instruction letter from the Seller and ID&T Holding instructing the Parent to
issue the Additional Parent Shares and to effect the transfer of record
ownership of the SFX Shares as set forth in Schedule 2.2(c)(ii), to cancel the
respective share certificates held by ID&T Holding that represent the NAJV SFX
Shares and the Grant Date SFX Shares, and to issue new share certificates to the
Persons listed in Schedule 2.2(c)(ii) and for such number of shares of Parent
Common Stock as set forth therein;

 

(iv)         the Seller shall deliver to the Parent and to the Transfer Agent an
instruction letter from MCH Holding B.V. instructing the Parent to issue or
transfer a certain number of shares of Parent Common Stock to Cornelius
Stutterheim as set

 

- 8 -

--------------------------------------------------------------------------------


 

forth in Schedule 2.2(c)(ii) and to issue new share certificates to Cornelius
Stutterheim for such number of shares of Parent Common Stock as set forth
therein; and

 

(v)          the Seller shall deliver to the Parent the respective share
certificates held by ID&T Holding that represent the NAJV SFX Shares and the
Grant Date SFX Shares.

 

(l)           A new Section 2.3(d) is hereby added to the SPA to read as
follows:

 

(d)          Parent Closing Deliveries. On the Payment Due Date:

 

(i)           the Parent shall provide the Allocated Shares Instructions in
accordance with Section 2.2(c);

 

(ii)          the Parent shall deliver to the Seller the Closing Cash Payment by
wire transfer of immediately available funds pursuant to Section 2.2(c); and

 

(iii)         the Parent shall deliver to the Seller a counterpart signature
page to the NAJV Advance Reassignment, signed by the Parent.

 

(m)         A new Section 2.9(e) is hereby added to the SPA to read as follows:

 

(e)          No later than December 31, 2013, the Parent shall allocate the
Closing Date Consideration between the Purchased Shares and the ID&T
International Shares and provide such allocation to the Seller.

 

(n)          Section 5.1 of the SPA is hereby amended and restated in its
entirety to read as follows:

 

5.1         Non-solicitation. For a period commencing on the date hereof and
ending on (and including) the second anniversary hereof (such period, the
“Non-Solicitation Period”), the Seller shall not (and shall cause the Seller’s
Affiliates to not), directly or indirectly: (a) intentionally interfere with the
relationship between any of the Buyer Entities, on the one hand, and any Person
that is at any time during the Non-Solicitation Period a Key Buyer Entity
Contact, on the other hand; (b) solicit, recruit, or hire (or attempt to
solicit, recruit, or hire) any Person that is at any time during the
Non-Solicitation Period an employee of any Buyer Entity, except for those
employees whose employment has been previously terminated by such Buyer Entity
and except for general solicitations for employment that are not targeted at any
such employees; or (c) take any action that is intended to divert from any Buyer
Entity any business opportunity that is within the scope of the Business.

 

- 9 -

--------------------------------------------------------------------------------


 

(o)          Section 5.2 of the SPA is hereby amended and restated in its
entirety to read as follows:

 

5.2         Non-competition. During the period commencing on the date hereof and
ending on (and including) the second anniversary hereof, the Seller shall not
(and shall cause the Seller’s Affiliates to not), directly or indirectly
(whether as principal, agent, officer, Director, partner, employee, independent
contractor, equityholder, licensor, or otherwise, and whether separately or in
concert with one or more other Persons), engage, participate, assist in, manage,
or provide any services as a consultant or in any other capacity to, any Person
or business that is or that was formed with a purpose of becoming (whether
before or after the Closing) or engaging in (whether before or after the
Closing) a Competing Business.

 

(p)          Section 5.8 of the SPA is hereby amended by adding the following
clause (d) at the end thereof:

 

(d)          To the fullest extent permitted by Law after the Closing: (i) the
Parent shall cause the Company to indemnify and hold harmless the directors of
the Seller and the directors of the Seller’s Affiliates (including the directors
of any Company Entity) for any Losses suffered or incurred by such directors
arising out of actions taken by such directors, in good faith, to implement the
Reorganization pursuant to the Reorganization Plan; and  (ii) the Parent shall
cause the Company to indemnify and hold harmless the directors of the Seller (in
their capacities as directors of the Seller), the directors of the Seller’s
Affiliates (including the directors of any Company Entity) (in their capacities
as directors of such Affiliate), and ID&T Holding (in ID&T Holding’s capacity as
the sole shareholder of ID&T International) for any Losses suffered or incurred
by ID&T Holding (in ID&T Holding’s capacity as the sole shareholder of ID&T
International) or such directors (in their capacities as such) arising out of
the dividend distribution of $7.5 million by ID&T International as set forth in
step 34.A of the Reorganization Plan, but (a) only if there has been a ruling
from a court of competent jurisdiction that such dividend was improperly made,
(b) only to the extent that such dividend rendered ID&T International insolvent,
without taking into account the ID&T Brazil Eventos Equity Distribution (as
defined in the ID&T International SPA), the ID&T Brazil Produções Distribution
(as defined in the ID&T International SPA), the ID&T Australia Equity
Distribution (as defined in the ID&T International SPA), and the distribution of
the ID&T Belgium JV Equity (as defined in the ID&T International SPA) as
described in Section 3.21(b) of the ID&T International SPA and as contemplated
by Section 5.6(c) of the ID&T International SPA, and (c) only up to a maximum of
$7.5 million, plus any court awarded or directed interest, in aggregate.

 

- 10 -

--------------------------------------------------------------------------------


 

(q)                              Section 5.9 of the SPA is hereby amended and
restated in its entirety to read as follows:

 

5.9       Articles of Association. Prior to the Closing Date, the Seller shall
cause to be filed with the Trade Register of the Dutch Chamber of Commerce the
following (and shall provide evidence thereof to the Parent):

 

(a)        the amended and restated articles of association of the Company, in
the form attached as Exhibit A;

 

(b)        the amended and restated articles of association of ID&T Design, in
the form attached as Exhibit Q; and

 

(c)        the amended and restated articles of association of ID&T Management
BV, in the form attached as Exhibit R.

 

(r)                                 Section 5.10 of the SPA is hereby amended
and restated in its entirety to read as follows:

 

[Reserved]

 

(s)                                A new Section 5.13 is hereby added to the SPA
to read as follows:

 

5.13     Dissolution of ID&T International. Upon the Parent’s reasonable request
after the Closing, the Seller shall (and shall cause the Seller’s Affiliates) to
cooperate with the Parent and the Parent’s Affiliates, and take such actions as
the Parent reasonably requests, in connection with the dissolution, liquidation,
and winding up of ID&T International.

 

(t)                                 A new Section 5.14 is hereby added to the
SPA to read as follows:

 

5.14     Post-Closing Governance: Creative Matters.

 

(a)        The Parent hereby offers (in accordance with and subject to this
Section 5.14) to Stutterheim for Stutterheim to serve from and after the Closing
as a Director (the “ID&T-designated Director”) on the Board of each Company
Entity that is comprised of individual Directors for a period of up to the
earlier of (i) the date that is the eight-year anniversary of the Closing Date,
(ii) the date on which the ID&T-designated Director no longer serves on the
Company’s Board, and (iii) the date on which the Stutterheim Employment
Agreement is terminated or expires, or after which Stutterheim is no longer
providing services thereunder.

 

- 11 -

--------------------------------------------------------------------------------


 

(b)        The Parent shall appoint the ID&T-designated Director to the Board of
each Company Entity in accordance with this Section 5.14.

 

(c)        Promptly after the CCO-Q-Dance (as defined in the Tavecchio
Management Agreement Addendum No. 2) has provided ID&T Enterprise B.V. and the
Parent with a designation in writing of the Designated Key Employees (as defined
in the Tavecchio Management Agreement Addendum No. 2), the employment agreement
of or management agreement, as the case might be, with respect to each such
Designated Key Employee will be amended to include the language as set out in
clauses 19 through 23 (inclusive) of the Tavecchio Management Agreement Addendum
No. 2 (as well as the definitions of capitalized terms used in such clauses), as
applicable to such Designated Key Employee.

 

(u)                              A new Section 5.15 is hereby added to the SPA
to read as follows:

 

5.15     Toren Overhoeks Lease.  The Parent shall, subject to legal review, use
its reasonable best efforts to cause the Company or one if its Subsidiaries to
enter into a lease with Toren Overhoeks B.V. as promptly as practicable
following the Closing on the commercial terms previously agreed and provided to
the Parent.

 

(v)                              Section 6.3(a) of the SPA is hereby amended and
restated in its entirety to read as follows:

 

(a)        The Parties shall (and shall cause the Company Entities to) cooperate
fully, as and to the extent reasonably requested by the Parent, the Company
Entities, or the Seller, in connection with any Tax matters relating to the
Company Entities (including by the provision of reasonably relevant records or
information). The Seller agrees to allow the Buyer to take possession of all
books and records with respect to Tax matters pertinent to the Company Entities.

 

(w)                          A new Section 6.3(c) is hereby added to the SPA to
read as follows:

 

(c)        Upon the request of the Buyer Parties, the Seller shall assist (and,
as applicable, shall cause the Seller’s Affiliates to assist) the Buyer Parties
to timely file at the expense of the Buyer Parties, no later than 75 days after
the Closing Date and to be effective on the Closing Date, entity classification
elections on U.S. IRS Forms 8832 for each Company Entity to change or confirm
each Company Entity’s classification for U.S. federal income tax purposes, as
determined in the sole discretion of the Buyer

 

- 12 -

--------------------------------------------------------------------------------


 

Parties. The Buyer Parties shall prepare each such U.S. IRS Form 8832, wherever
applicable, in consultation with the Seller’s U.S. tax counsel.

 

(x)                              Section 6.4(a) of the SPA is hereby amended and
restated in its entirety to read as follows:

 

(a)        Tax Returns. The Buyer shall control the Company’s preparation and
filing of all Tax Returns of the Company Entities that are filed after the
Closing Date; except that the Buyer shall permit the Seller to review any such
Tax Returns to the extent such Tax Returns relate to a period and item with
respect to which the Seller might have an indemnification obligation hereunder,
and the Buyer shall consider in good faith the Seller’s comments with respect to
such item (but the Buyer will retain sole discretion with respect to such Tax
Returns).

 

(y)                              Section 6.5(b) of the SPA is hereby amended and
restated in its entirety to read as follows:

 

(b)        Tax Proceedings. The Buyer has the exclusive right to control any Tax
Proceeding with respect to any of the Company Entities or with respect to any
Tax that might become an obligation of any of the Company Entities; except that,
if such Tax Proceeding relates to any Tax that might become subject to
indemnification hereunder, then (a) the Buyer shall consult with Seller in good
faith regarding the course of conduct of such Tax Proceedings, (b) the Seller
will have the right to attend as an observer any meetings with Governmental
Authorities with respect thereto, and (c) the Buyer will not settle any such Tax
Proceeding without the Seller’s written consent, which consent the Seller shall
not unreasonably withhold, delay, or condition.

 

(z)                               The reference in the last sentence of
Section 7.3(b)(i) of the SPA to Section 7.2(b)(i) of the SPA is hereby amended
to be a reference to Section 7.2(a)(i) of the SPA.

 

(aa)                        Section 8.2 of the SPA is hereby amended and
restated in its entirety to read as follows:

 

8.2       Expenses. Except as otherwise expressly provided herein and except to
the extent accounted for in Section 2.4, each Party will be responsible for
bearing the Transaction Expenses that such Party incurs (and the Seller will be
responsible for bearing the Company’s expenses); except that (a) the Parent
shall pay the cost of preparing the US Audit and any GAAP reconciliation of the
Seller’s historical financial statements (to the extent that the Parent
requested such reconciliation), (b) the Seller shall pay the cost of preparing
the Seller’s audited financial statements in accordance with Dutch GAAP, and
(c) the Company will bear all reasonable expenses that are incurred by the
Seller Entities after the

 

- 13 -

--------------------------------------------------------------------------------


 

Parties agree upon the structure of the Reorganization and that are associated
with implementing the Reorganization (and with respect to any other expenses
relating to the Reorganization, the Seller and the Buyer Parties shall bear
their respective expenses). The Parent acknowledges that it has reviewed the
calculation of the amounts required to be paid pursuant to clause (a) of this
Section 8.2 and agrees to pay such amount.

 

(bb)                      Section 8.10 of the SPA is hereby amended and restated
in its entirety to read as follows:

 

8.10     Entire Agreement. This Agreement, the First Amendment, the ID&T
International SPA, the Ancillary Documents, the Existing NAJV LLC Agreement
Surviving Terms, and the NAJV JV Agreement Surviving Terms (a) are a final,
complete, and exclusive statement of the agreement and understanding of the
Parties with respect of the subject matter hereof and the Transactions,
(b) collectively constitute the entire agreement of the Parties with respect to
the subject matter hereof and the Transactions contemplated hereby, and
(c) except with respect to the Existing NAJV LLC Agreement, the First Amendment
to Existing NAJV LLC Agreement, the Existing NAJV LLC Agreement Surviving Terms,
and the NAJV JV Agreement Surviving Terms, supersede, merge, and integrate
herein any prior and contemporaneous negotiations, discussions, representations,
understandings, and agreements between any of the Parties (including the Option
Agreement (including the Side Letter), the Letter Agreement, and the
Pre-existing Confidentiality Agreements), whether oral or written, with respect
to the subject matter hereof and the Transactions. Notwithstanding anything in
this Agreement, the First Amendment, the ID&T International SPA, or any of the
Ancillary Documents to the contrary, the NAJV Documents will survive upon the
occurrence of the Closing.

 

(cc)                        Exhibit A to the SPA is hereby replaced in its
entirety by Exhibit H.

 

(dd)                    Exhibit M to the SPA is hereby replaced in its entirety
by Exhibit I.

 

(ee)                        Exhibit Q to the SPA is hereby replaced in its
entirety by Exhibit J.

 

(ff)                          Exhibit R to the SPA is hereby replaced in its
entirety by Exhibit K.

 

(gg)                      A new Exhibit S is hereby added to the SPA, which
Exhibit S is attached to this Amendment as Exhibit L.

 

(hh)                      A new Schedule 2.2(c)(ii) is hereby added to the SPA,
which Schedule 2.2(c)(ii) is attached as Exhibit M.

 

(ii)                              Solely for purposes of determining the
accuracy of the representations and warranties contained in Section 3.3 of the
SPA that are deemed to be made at the Closing, each of Schedules 3.3(a),
3.3(b)(iii), and 3.3(c) to the SPA is hereby

 

- 14 -

--------------------------------------------------------------------------------


 

replaced in its entirety with revised Schedules 3.3(a), 3.3(b)(iii), and
3.3(c) to the SPA, which are attached as Exhibits N.1, N.2, and N.3,
respectively.

 

(jj)                              Schedule 3.18 of the SPA is hereby amended to
add the following therein:

 

The actions set forth in the Reorganization Plan.

 

3.                                    Deliveries.

 

(a)                               Seller Deliveries. On the date of this
Amendment, the Seller shall deliver to the Parent the following:

 

(i)                              a copy of each of the Stutterheim Employment
Agreement, the Tavecchio Management Agreement Addendum No. 2, a Management
Agreement Addendum No. 2 with respect to each Management Agreement Party, and a
Key Employee Employment Agreement Addendum No. 2 with respect to each  Key
Employee (other than Stutterheim and other than any Management Agreement Party),
in each case duly signed by the parties thereto, other than the Parent;

 

(ii)                            a counterpart signature page to the SFX
Stockholder Agreement Amendment, signed by the parties thereto, other than the
Parent and Sillerman;

 

(iii)                      written resignations of each of the Directors of the
Company, the NAJV, any Company Entity and any NAJV Entity, effective as of
immediately after the Closing, and a shareholders’ resolution of the Seller
accepting such resignations; and

 

(iv)                        powers of attorney in favor of the Notary, duly
executed on behalf of the Company and the Seller authorizing their respective
representatives to attend to and execute the Notarial Deed of Transfer.

 

(b)                              Parent Deliveries. On the date of this
Amendment, the Parent shall deliver to the Seller the following:

 

(i)                                  a counterpart signature page to each of the
Stutterheim Employment Agreement, the Tavecchio Management Agreement Addendum
No. 2, a Management Agreement Addendum No. 2 with respect to each Management
Agreement Party, and a Key Employee Employment Agreement Addendum No. 2 with
respect to each Key Employee (other than Stutterheim and other than any
Management Agreement Party), in each case signed by the Parent;

 

(ii)                              a counterpart signature page to the SFX
Stockholder Agreement Amendment, signed by the Parent and Sillerman; and

 

- 15 -

--------------------------------------------------------------------------------


 

(iii)                          powers of attorney in favor of the Notary, duly
executed on behalf of the Buyer and the Parent, authorizing their respective
representatives to attend to and execute the Notarial Deed of Transfer.

 

4.                                    Incorporation by Reference. The following
provisions of the SPA are hereby incorporated by reference as if set forth in
full herein, mutatis mutandis: Section 8.1 (Notices); Section 8.3 (Amendments;
Waivers); Section 8.5 (Arbitration); Section 8.6 (Governing Law); Section 8.7
(Consent to Jurisdiction and Venue); Section 8.8 (Counterparts); Section 8.9 (No
Third-Party Beneficiaries); Section 8.11 (Captions); Section 8.12
(Severability); Section 8.13 (Interpretation; Construction); Section 8.14
(Equitable Relief); and Section 8.15 (Business Days).

 

5.                                    No Other Amendments. Except as amended
hereby, the terms of the SPA remain in effect.

 

6.                                    Assignment. Each Party shall not, and
shall not purport to, assign any of such Party’s rights hereunder, delegate any
of such Party’s obligations hereunder, or delegate such Party’s performance in
satisfaction of any conditions to any obligations of any other Party hereunder
(and shall not enter into any Contract that requires any such assignment or
delegation) without the prior written consent of each other Party, and any such
purported assignment or delegation without obtaining such written consent will
be void; except that, prior to the Closing, the Parent is permitted to assign
any of the Parent’s rights hereunder, delegate any of the Parent’s obligations
hereunder, or delegate the Parent’s performance in satisfaction of any
conditions to any obligations of the Seller to the Buyer without obtaining the
prior written consent of the Seller (except that any such delegation of any
obligation will not operate to relieve the Parent of such obligation).

 

7.                                    Waiver of Jury Trial. To the extent
permitted by Law, each Party irrevocably and unconditionally waives any right
that such Party might have to a trial by jury in any Suit arising out of or
relating to this Amendment or the Transactions. Each Party acknowledges that:
(a) such Party has considered the implications of the waiver in this Section 7;
(b) such Party will continue to rely upon the waiver in this Section 7 in such
Party’s future dealings arising out of or relating to this Amendment and the
Transactions; and (c) this provision is a material inducement for such Party to
enter into this Amendment and to consummate the Transactions.

 

8.                                    Entire Agreement. This Amendment, the SPA,
the ID&T International SPA, the Ancillary Documents, the Existing NAJV LLC
Agreement Surviving Terms, and the NAJV JV Agreement Surviving Terms (a) are a
final, complete, and exclusive statement of the agreement and understanding of
the Parties with respect of the subject matter hereof and the Transactions,
(b) collectively constitute the entire agreement of the Parties with respect to
the subject matter hereof and the Transactions contemplated hereby, and
(c) except with respect to the Existing NAJV LLC Agreement, the First Amendment
to Existing NAJV LLC Agreement, the Existing NAJV LLC Agreement Surviving Terms,
and the NAJV JV Agreement Surviving Terms, supersede, merge, and integrate
herein any prior and contemporaneous negotiations, discussions, representations,
understandings, and agreements between any of the Parties (including the Option

 

- 16 -

--------------------------------------------------------------------------------


 

Agreement (including the Side Letter), the Letter Agreement, and the
Pre-existing Confidentiality Agreements), whether oral or written, with respect
to the subject matter hereof and the Transactions. Notwithstanding anything in
this Amendment, the SPA, the ID&T International SPA, or any of the Ancillary
Documents to the contrary, the NAJV Documents will survive upon the occurrence
of the Closing.

 

9.                                    Further Assurances. Each Party shall,
without further consideration, prepare, execute, acknowledge, file, record,
publish, and deliver such other instruments, documents, and statements, and take
such other actions as might be required by Law or reasonably necessary to
effectively carry out the purposes hereof.

 

[Signature pages follow.]

 

- 17 -

--------------------------------------------------------------------------------


 

The Parties are signing this Amendment as of the date first written above.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

Name: Sheldon Finkel

 

 

Title: Vice Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

ONE OF US HOLDING B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Duncan Stutterheim

 

 

Name: Duncan Stutterheim

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wouter Tavecchio

 

 

Name: Wouter Tavecchio

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

Signature page to Amendment Number One to Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

SFXE NETHERLANDS HOLDINGS B.V.

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

Name: Sheldon Finkel

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mitchell Slater

 

 

Name: Mitchell Slater

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Amendment Number One to Stock Purchase Agreement

 

--------------------------------------------------------------------------------